This is an appeal from an order of the district court of Cleveland county sustaining a demurrer to the plaintiff's petition in an action wherein plaintiff in error was plaintiff. The plaintiff in error in due time served and filed his brief in full compliance with the rules of this court, but the defendants in error have wholly failed to file any brief or to otherwise appear in this cause on the merits of the case, nor have they offered any excuse for their failure to do so.
"Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to, do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear resonably to sustain the assignments of error, reverse the cause, with directions, in accordance with the prayer of the petition in error." City National Bank v. Coatney, 122 Okla. 233. 253 P. 481.
In this case the petition in error prays that the order and judgment of the trial court sustaining a demurrer to the plaintiff's petition be reversed, set aside, and held for naught and that the trial court be directed to vacate its judgment sustaining the demurrer to the petition and overrule said demurrer, and we find upon examination, the authorities cited by the plaintiff in error reasonably support the contention of the plaintiff, and we therefore reverse the judgment of the lower court and direct it to vacate its former order sustaining the demurrer to said petition and to enter an order in favor of the plaintiff in error overruling said demurrer. *Page 210